IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                August 31, 2009
                                No. 08-30336
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

MILTON JACKSON,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 6:01-CR-60125-1


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      On appeal from the district court’s order that denied Milton Jackson relief
pursuant to 18 U.S.C. § 3582(c)(2), the Federal Public Defender appointed to
represent Jackson moved for leave to withdraw and filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Jackson filed a response.
      We previously ordered that counsel file a supplemental brief addressing
whether there are any nonfrivolous issues regarding the district court’s failure



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-30336

to rule on Jackson’s pro se motions. Counsel has filed a supplemental brief
addressing this issue and has concluded that Jackson’s pro se motion qualifies
as a motion for reconsideration and renders the district court’s order nonfinal for
purposes of appeal.
      This court has held that a criminal defendant does not have the right to
a “hybrid representation.” United States v. Ogbonna, 184 F.3d 447, 449 & n.1
(5th Cir. 1999). Because the record reflects that Jackson was represented by
counsel at the time he filed his pro se motion for rehearing, his pro se motion
was an unauthorized motion, and the district court properly disregarded it. Id.
Consequently, the district court’s failure to address the motion does not divest
this court of jurisdiction.
      Our independent review of the record, counsel’s brief, and Jackson’s
response discloses no nonfrivolous issue for appeal.       Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.
Counsel’s motion to dismiss for lack of jurisdiction is DENIED.




                                        2